Citation Nr: 1802641	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-38 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lung cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 1969 to August 1969.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  The Veteran also had additional service with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before a Decision Review Officer in March 2016.  In January 2017, the Board remanded the claim in order for the RO to schedule the Veteran for a requested hearing.  He subsequently presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  Transcripts from both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has submitted two opinions to establish a connection between his lung cancer and his presumed exposure to herbicides during service and the Board resolves all reasonable doubt by concluding that service connection for lung cancer is warranted.



CONCLUSION OF LAW

The criteria for service connection for lung cancer have been met.  38 U.S.C. §§ 1110, 1112, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for lung cancer, which he asserts is due to his exposure to herbicides (Agent Orange) during service.  His service in Vietnam has been conceded.  As such, it is presumed he was exposed to herbicides during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The medical evidence of record establishes that he has a current diagnosis of lung cancer. 

VA treatment records establish that the Veteran's lung cancer is not a primary cancer, but is instead a secondary cancer due to metastatic melanoma.  VA also obtained an opinion in June 2016 that essentially determined the Veteran did not have a primary lung cancer related to herbicide exposure during service since       the metastatic disease came from melanoma.  Service connection for metastatic melanoma as due to herbicide exposure has been denied and is not currently an issue before the Board.  

The Veteran has submitted two opinions in support of his claim for service connection for lung cancer.  One is dated February 2016 from a private physician, who writes that although it is very difficult to conclusively state causation between any given event and singular health issues, it was the physician's opinion that there is at least as likely as not a clear connection from the underlying etiology of the Veteran's cancer and exposures while serving in the military in Vietnam. The rationale was based on medical research that shows a connection among cancers and adverse environmental exposures, to include the carcinogenic effects of Agent Orange; extensive public knowledge and a multitude of medical treatises covering the relationship between these types of environmental exposures and cancer; the fact that the Veteran had no other contraindicated events, exposures, or family history consistent with the progression of this health issue; and that the documented medical chronology of onset, progression and current status are all consistent with an association to time in the military service.  

The other opinion is dated March 2016 from Dr. A.N., who writes that while it is very difficult to conclusively state causation between any given event and singular health issues, it is more likely than not that there is a correlation between the toxin exposures and the present of cancer in the Veteran's case.  Dr. N. noted that medical literature shows a connection between cancer and adverse environmental exposures, to include exposure to Agent Orange; that the Veteran had no other history of exposure and no family history consistent with this health issue; and that the chronology of events (onset, progression and current status) are indicative of a cause-effect relationship between the Agent Orange exposure and his current condition.  

Given these two opinions, which both were submitted to establish a connection between the Veteran's lung cancer and his presumed exposure to herbicides    during service, the Board resolves all reasonable doubt by concluding that       service connection for this Veteran's lung cancer is warranted.


ORDER

Service connection for lung cancer is granted.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


